73 F.3d 380NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Audrey H. FUERY, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 95-3553.
United States Court of Appeals, Federal Circuit.
Dec. 11, 1995.

Before PLAGER, LOURIE and CLEVENGER, Circuit Judges.
PER CURIAM.


1
Audrey Fuery petitions for review of a decision of the Merit Systems Protection Board (Board), Docket No. DA-0752-95-0048-I-1, dismissing his petition for appeal as untimely.  We affirm.

DISCUSSION

2
The Board found that Mr. Fuery filed a petition for appeal of his removal from the agency 34 days after the filing deadline.  The Board also found that Fuery was properly notified of the filing deadline, and that he failed to exercise diligence or ordinary prudence in filing his appeal in a timely manner.  Consequently, the Board concluded that good cause was not shown for the filing delay.  Fuery has not met his burden of proving that the Board's decision to dismiss his appeal was arbitrary, capricious, an abuse of discretion, procedurally incorrect, unsupported by substantial evidence, or otherwise not in accordance with law.  See 5 U.S.C. Sec. 7703(c) (1994).  Accordingly, we affirm.

COSTS

3
Each party to bear its own costs.